UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-52854 FBC HOLDING, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 71-1026782 (I.R.S. Employer Identification No.) 60 Cedar Lake West Denville, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (201) 213-2504 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of March 18, 2013, there were 38,366,153shares of common stock, $0.001 par value, issued and outstanding. Table of Contents FBC HOLDING, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 15 ITEM 4 Controls and Procedures 16 PART II – OTHER INFORMATION 18 ITEM 1 Legal Proceedings 18 ITEM 1A Risk Factors 18 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3 Defaults Upon Senior Securities 23 ITEM 4 Mine Safety Disclosures 23 ITEM 5 Other Information 23 ITEM 6 Exhibits 24 Table of Contents PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties, and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 3 Table of Contents ITEM 1Financial Statements FBC Holding Inc. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS January 31, 2013 July 31, 2012 (unaudited) (audited) ASSETS Current Assets Cash $ $ Total Current Assets Other Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities Accounts Payable Accrued Interest Equity Obligations Convertible Notes Payable Derivative Liability Total Current Liabilities Total Liabilities Stockholders’ Deficit * Preferred Stock .001 Par Value, 5,000,000 shares authorized, 2,500,000 issued and outstanding, Series A preferred Common Stock .001 Par Value; 5,000,000,000 shares authorized; 7,912,678 and 4,432,451 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Equity $ $ * Retroactively restated common stock for 1 for 500 reverse stock split approved December 26, 2012. See accompanying notes to the consolidated financial statements 4 Table of Contents FBC HOLDING INC (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended January 31, For the Six Months Ended January 31, May 30, 2006 (inception) through January 31, 2013 Revenue $
